DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
Response to Arguments
Applicant's arguments filed on 07/28/2022 have been fully considered but they are not persuasive. 
Generally, Applicant seems to emphasize that the claimed calculations use fixed camera locations.  Examiner recommends elaborating on how the fixed locations are treated differently from known relative locations in calculating stereoscopic images.

Applicant argues:  “As conceded by the Examiner, Akeley does not contemplate a fixed location and/or distance of the at least two video cameras relative to the pupils of the user, and hence cannot possibly be said to teach or suggest determining said fixed distance based on the inter-pupil distance and the eye-to-display distance.”
Examiner notes that Akely teaches how to use known locations of the cameras in producing parallax images, which is identical to using known locations of fixed cameras.  Secondary references provide examples in which camera locations are fixed in the claimed manner.
Regarding the newly amended language, Applicant argues:  “Devries does not discuss an inter-pupil distance, nor a distance between any cameras and the eyes of the user 300 at all”
Examiner notes that “inter-pupil” distance is parallax distance which is necessarily a consideration in creating parallax / stereoscopic images.  See updated reasons for rejection blow.
Applicant argues:  “while Zhu discusses calculating the interpupil distance, Zhu does not discuss obtaining an eye-to-display distance, and using both of these distances to determine the fixed distance of each camera relative to the pupils of the user. Rather, as can clearly be seen in FIG. 13, and at col. 16, lines 34-49, the images are merely altered to appear to at locations having a distance matching the interpupil distance.”
Examiner notes that (a) the claims do not contain all the features in  argument, (b) like Zhu, Applicant alters images to appear an inter-pupil distance, and (c) this process necessarily requires consideration of the relative positions of the eyes, the cameras, and the displays which is illustrated in Akeley.  This is a basic premise of digital stereoscopic display. See reasons for rejection below.  
Applicant argues that “as claimed, the generation of the image uses the fixed distance of the video cameras relative to the pupils. When viewing feature (ii) as a whole, none of Akeley, Devries, or Zhu teach or suggest feature (ii).”
Examiner notes that when viewed as a whole, the claims fix the location of the cameras relative to the pupils by the fixed structure of the HMD, which is addressed in the prior art as cited below.  
Applicant argues:  “the generated image of Akeley is generated in an entirely different manner. In particular, since Akeley does not teach or suggest determining a fixed distance of the video cameras relative to the pupils, Akeley cannot possibly be said to teach or suggest using said fixed distance to generate the image from the viewpoint of the pupils.”
Examiner notes that Applicant is not persuasive that using a location of camera fixed to an HMD in calculating displayed perspective is different from using a location of a camera that is otherwise fixed.
Applicant argues:  “the mere mention of determining a displayed image does not imply that the image that is displayed is generated using the fixed distance of the video cameras relative to the pupils. In fact, Devries makes no mention of what or how the displayed image may be generated, beyond the fact that data from cameras may be used …”
Examiner notes that the claims are not limited to method of image generation other than to say that the generation is “based on” relative locations of the cameras and the pupils, which is a basic premise of stereoscopic vision.
Applicant argues:  “Zhu merely applies to adjusting the passthrough visualization for the interpupil distance, and does not account for the fixed location of the cameras relative to the pupils.”
Examiner notes that this argument is not persuasive.  The very premise of adjusting camera images for interpupil distance requires knowledge of the camera locations and perspectives to be so adjusted.  The combined references provide plenty of detail on this process.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180033209 to Akeley (“Akeley”), in view of US 20150206329 to Devries (“Devries”), in view of US 10437065 to Zhu (“Zhu”), and in view of  US 20170118458 to Gronholm (“Gronholm”).
Regarding Claim 1:  “A head mounted display system comprising:  (“The viewer may wear a head-mounted display (HMD)”  Akeley, Paragraph 91.)
at least one display capable of being worn by a user in front of their eyes and displaying images to the user;  (“The viewer may wear a head-mounted display (HMD) such as the Oculus, which both tracks the viewer's head position and orientation, and facilitates the display of separately computed images to each eye”  Akeley, Paragraph 91.  See a similar embodiment in Devries, Paragraph 26.)
at least two video cameras mounted [adjacent the at least one display] and operable to capture video images from an area in front of the user, (“The video data may be captured with a plurality of cameras, each attached to a capture rig such as a tiled camera array, with positions and orientations chosen such that the cameras' fields of view overlap within the desired capture field of view.”  Akeley, Paragraph 91. See additional treatment below.)
the location of the at least two cameras relative to the pupils of the user being known; and  (“The viewer may wear a head-mounted display (HMD) such as the Oculus, which both tracks the viewer's head position and orientation, and facilitates the display of separately computed images to each eye at a high (e.g., 90 Hz) frame rate. … For playback to be immersive, the images presented to the viewer's eyes are ideally correct for both the position and orientation of his eyes. In general, the position and orientation of an eye will not match that of any camera, so it may be necessary to compute the eye's image from one or more camera images at position(s) and/or orientation(s) that are different from those of the eye.”  Thus, Akeley tracks the relative positions and orientations of the eyes and the cameras in order to compute images for presentation to the user.  Akeley, Paragraphs 91-92.  See another embodiment of this claim feature in Devries, Figs. 2-3 and statement of motivation below.)
a computational device operable to receive the captured video images from each of the at least two cameras … to generate an image from the captured video images for display to the user on the at least one display, the generated image corresponding to the viewpoint at the pupils of the user.”  (“the images presented to the viewer's eyes are ideally correct for both the position and orientation of his eyes. … it may be necessary to compute the eye's image from one or more camera images at position(s) and/or orientation(s) that are different from those of the eye.”  Akeley, Paragraphs 92-94.  See a similar computational device in Devries, Paragraph 26.)
obtain an inter-pupil distance of the eyes of the user;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, (1) obtaining does not necessarily require measuring, and (2) the “inter-pupil distance of the eyes” is a parallax / stereo distance of the eyes and it a part of obtaining positions of each eye for projecting parallax / stereo images to the user.  See Specification Paragraphs 32, 41-42 and Gronholm Paragraphs 51, 45 and common obtained distances in Paragraph 35.  Akely teaches this feature:  “FIG. 17, diagram 1700 depicts an example of stereo projection of images two eye positions 1701A, 1701B are established, and two corresponding eye images 610A, 610B are generated,” where the images are projected for eyes having a particular inter-pupil distance. See Akely Paragraph 112 and Fig. 17.  In various examples, parallax positions of the eyes can be measured (Devries Paragraph 27), estimated (Devries Paragraph 31), or defined by a typical value (Groholm, Paragraph 35), see statement of motivation below.)
determine based on the inter-pupil distance and the fixed locations of the at least two video cameras, a fixed distance of each of the at least two video cameras relative to the pupils of the user; and use the fixed distance of the at least two video cameras relative to the pupils of the user [to generate an image from the captured video images for display to the user] (“in at least one embodiment, each eye's image is generated from one or more camera images at position(s) and/or orientation(s) that are different from those of that eye. Referring now to FIG. 17, diagram 1700 depicts an example of stereo projection of images from a combination of multiple camera images. In this embodiment, two eye positions 1701A, 1701B are established, and two corresponding eye images 610A, 610B are generated,” where the stereo reprojection for display to the user is a function of the relative positions of each eye, each camera, and each eye-display. See Akely Paragraph 112 and Fig. 17.  See treatment of “fixed locations” as an example of “known locations” of cameras below.)
Akeley does not teach an example where “at least two video cameras mounted adjacent the at least one display, having fixed locations relative to pupils of the eyes of the user when the head mounted display is worn by the user … the at least one display based on the fixed locations of the at least two video cameras relative to the pupils of the user”
Devries teaches the above claim feature in the context of a head mounted display:  “computing system 208 may use data from, among other sources, various sensors and cameras ( e.g. outward facing camera that obtain digital images of object 204) to determine a displayed image that may be displayed to the wearer”   Devries, Paragraph 26.  See different embodiments directed to eye facing digital cameras 221 and object facing digital cameras 310 in Devries, Figs. 2-3.  Also note that the cameras can be “in-depth cameras, stereo cameras [dual cameras], … and/or single 2D cameras.”  Devries, Paragraph 40.  
Also see a pertinent embodiment:  “passthrough visualization [display of camera images]  … that two stereo cameras, which are mounted on a HMD [i.e. mounted on a display device], are able to capture raw images of an environment. … so as to match the locations and distance of the user's pupils.”  Zhu, Column 18, lines 33-52.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Akeley to use “at least two video cameras mounted adjacent the at least one display, having fixed locations relative to pupils of the eyes of the user when the head mounted display is worn by the user … the at least one display based on the fixed locations of the at least two video cameras relative to the pupils of the user” as taught in Devries, in order to track user input or to determine images that can be displayed to the user directly or in an augmented manner.  Devries, Paragraphs 26, 40, or to “provide improved passthrough visualizations for virtual reality (VR) devices” Zhu, Column 2, lines 8-10.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 2:  “The head mounted display system according to claim 1 further comprising at least one depth sensor mounted to said display, the at least one depth sensor determining the distance between the at least one display and objects located in the field of view of the user and providing those determined distances to the computational device.”  (“Depth information may also be computed for each pixel location in the camera-captured image. Certain digital cameras compute this information directly, for example by measuring the time of flight of photons from the scene object to the camera.”  Akeley, Paragraph 72.)
Regarding Claim 3:  “The head mounted display system according to claim 1 wherein the computational device determines the distance between the at least one display and objects located in the field of view of the user from the captured video images.”  (See depth-cameras and depth aware cameras mounted next to the display in Devries, Paragraphs 40, 44 and Figs. 2-3.  See statement of motivation in Claim 1.  Also see capturing and projecting RGBD images to each eye image, which also determines the distance between the object and the display that reproduces the image for the eye.  Akeley, Paragraphs 72-76.)
Regarding Claim 4:  “The head mounted display system according to claim 1 wherein the computational device generates an image for each eye of the user, each generated image corresponding to the viewpoint of the respective eye of the user and each generated image is displayed to the respective eye of the user providing the user with a stereoscopic image.”  (“the techniques described herein can be used to generate stereo images … to provide different output video for each of the two eyes.”  Akeley, Paragraphs 110-111.)
Regarding Claim 5:  “The head mounted display system according to claim 1 wherein the computational device is mounted to the at least one display.”  (“Augmented-reality glasses 202 may include various elements such as a computing system 208”  Devries, Paragraph 26.  See similarly “the computer system 100 may be embodied witl1in the HMD 100A,” Zhu, Column 5, lines 46-47.  See statements of motivation in Claim 1.)
Regarding Claim 6:  “The head mounted display system according to claim 1 wherein the computational device is connected to the at least one display by a wire tether.”  (See use of wired computing devices in Devries, Fig. 3 and networked computing devices in Fig. 7.  “It will be appreciated that the network connections shown are exemplary and other means ( e.g., wired or wireless) of establishing a communications link between the computers 1002 and 1060 may be used when carrying out an aspect of an embodiment.”  Devries, Paragraph 54.  See similarly Zhu, Column 6, lines 37-47.  See statements of motivation in Claim 1.)
Regarding Claim 7:  “The head mounted display system according to claim 1 wherein the computational device is wirelessly connected to the at least one display.”  (See use of wired computing devices in Devries, Fig. 3 and networked computing devices in Fig. 7.  “It will be appreciated that the network connections shown are exemplary and other means ( e.g., wired or wireless) of establishing a communications link between the computers 1002 and 1060 may be used when carrying out an aspect of an embodiment.”  Devries, Paragraph 54. See similarly Zhu, Column 6, lines 37-47.  See statements of motivation in Claim 1.)
Regarding Claim 8:  “The head mounted display system of claim 1 wherein the locations of pupils of the user are virtual locations, selected by the user.”  (The claim does not clearly specify what is virtual about the locations of the pupils of the user, since both the user and the pupils are physical locations. For example, prior art teaches virtualization of content presented to each pupil using user selected content: “each eye is shown a different view of the virtual world, enabling stereoscopic three-dimensional perception,” thus the image displayed to each pupil is virtual.  Akeley, Paragraph 60.) 
Claim 9, “A method of operating a head mounted display,” is rejected for reasons stated for claim 1, because the method elements of Claim 9 are implemented by the system elements of Claim 1.
Regarding Claim 10:  “The method of claim 9 wherein the head mounted display further includes at least one depth sensor and depth information provided from the at least one depth sensor is used in the processing of the captured images to render the generated image.”  (“Depth information may also be computed for each pixel location in the camera-captured image. Certain digital cameras compute this information directly, for example by measuring the time of flight of photons from the scene object to the camera.”  Akeley, Paragraph 72.)
Regarding Claim 11:  “The method of claim 9 wherein the captured video images are processed to determine depth information and the determined depth information is used in the processing of the captured images to render the generated image.”  (“Depth information may also be computed for each pixel location in the camera-captured image. Certain digital cameras compute this information directly, for example by measuring the time of flight of photons from the scene object to the camera. If the camera does not provide pixel depths, they may be computed by evaluating the differences in apparent positions (the parallax) of scene points in multiple camera images with overlapping fields of view.”  Akeley, Paragraph 72.)
Regarding Claim 12:  “The method of claim 9 wherein the captured video images are processed to render a respective generated image for each eye of the user, each respective generated image corresponding to the viewpoint of the respective eye of the user.”  (“the images presented to the viewer's eyes are ideally correct for both the position and orientation of his eyes. … it may be necessary to compute the eye's image from one or more camera images at position(s) and/or orientation(s) that are different from those of the eye.”  Akeley, Paragraphs 92-94.  See a similar computational device in Devries, Paragraph 26.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483